FILE COPY



 Kendrick RandleAppellant/s                                            The State /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2014

                                   No. 04-14-00065-CR

                                   Kendrick RANDLE,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-13-0703
                       Honorable Brenda Chapman, Judge Presiding


                                      ORDER
       The notification of late record filed by Stacey Sharron is hereby GRANTED IN PART.
Time is extended to June 9, 2014.


                                                 ___________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court